DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The amended claims filed 12/03/2021 have overcome the 112 rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shohei (JP 2016007185 A) in view of Wargent (WO 2018037281 A1) provided on IDS and Kaprinski (US 20070151149 A1). All citations referring to Shohei correspond to the English translation provided.
With respect to the units of µmol/m2 found throughout the claim set, the examiner has applied the conversion formula provided by the applicant in the arguments section of the response filed 7/27/2021. Using that formula of J/m2 = (119.6 * Fluence [µmol/m2])/ wavelength [nm], the examiner calculated that:
Fluence at wavelengths 270-290 nm being 1500 – 50000 µmol/m2: plugging in 1500 for fluence [µmol/m2] and 290 nm for wavelength [nm] in the equation above results in 618 2 or .618 kJ/m2 for the minimum end of the claimed range. Plugging in 50000 for fluence [µmol/m2] and 270 nm results in 22148 J/m2 or 22.15 kJ/m2 for the maximum end of the claimed range. Therefore, the converted fluence range that the prior art will be applied to is .618-22.15 kJ/m2 at the wavelength range of 270-290 nm.
Fluence at wavelengths 310-400 nm being less than 50% of the fluence at 270-290 nm of 1500 – 50000 µmol/m2, resulting in 0-25000 µmol/m2. Plugging in 25000 for fluence [µmol/m2] and 310 nm for wavelength [nm] results in 9645 J/m2 or 9.645 kJ/m2 for the maximum end of the range and 0 J/m2 at 0% of the fluence being the minimum end of the range. Therefore, the converted fluence range that the prior art will be applied to is 0-9.645 kJ/m2 at the wavelength range of 310-400 nm.
Fluence at wavelengths of 200-260 nm being less than 20% of the fluence at 270-290 nm of 1500 – 50000 µmol/m2, resulting in 0-10000 µmol/m2. Plugging in 10000 for fluence [µmol/m2] and 260 nm for wavelength [nm] results in 5980 J/m2 or 5.98 kJ/m2 for the maximum end of the range and 0 J/m2 at 0% of the fluence being the minimum end of the range. Therefore, the converted fluence range that the prior art will be applied to is 0-5.98 kJ/m2 at the wavelength range of 200-260 nm. 
Regarding claim 1, Shohei teaches a method for increasing an amount of a phenolic compound in a plant (Paragraph [0001], method of raising seedlings, can be configured to increase phenolic compound), the method comprising: 
irradiating seedlings with ultraviolet light, wherein a fluence at wavelengths of 270 to 290 nm is 1500 to 50000 µmol/m2 (Paragraph [0010]; wavelength range 280-290 nm with fluence between .7-1.4 kJ/m2 [which fall within the converted claimed range of .618-22.15 kJ/m2]).
Shohei does not teach irradiating a harvested plant or part thereof and a fluence at wavelengths of 310 to 400 nm is less than 50% of that at wavelengths of 270 to 290 nm.
Wargent teaches a fluence at wavelengths of 310 to 400 nm (Paragraph [0073]; UVB radiation 280-320 nm overlaps range of 310-400 nm) is less than 50% of that at wavelengths of 270 to 290 nm, (Paragraph [0073] .01-368 kJ/m2, of which .01-.7 kJ/m2 portion of the range is less than 50% of fluence at 280-290 nm taught by Shohei above).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the irradiation teachings of Shohei with the additional wavelength and fluence range taught by Wargent in order to provide additional irradiation ranges wherein each range of wavelengths provides additional growth benefits to the plants. In the case that applicant disagrees with Wargent teaching the range, it would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the wavelength range to 310-400 nm in order to best suit the needs of the plant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Karpinski teaches irradiating harvested plants (Paragraph [0001]).
It would have been an obvious to one having ordinary skill in the art before the effective filing date as substitution of functional equivalent to substitute seedlings with harvested plants, in order to change the phenol content of the desired plant type and since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It is noted that applicant’s specification [0029] lacks any criticality for the phase of life of the plant being irradiated.
Regarding claim 2, the modified reference teaches the limitations of claim 1 and further Wargent teaches wherein the fluence at wavelengths of 310 to 400 nm (Paragraph [0073]; UVB radiation 280-320 nm overlaps range of 310-400) is less than 10% of that at wavelengths of 270 to 290 nm (Paragraph [0073] .01-368 kJ/m2, of which, .01-.14 kJ/m2 is within 10% of fluence range taught by Shohei above).
It would have been obvious to one having ordinary skill in the art before the effective filing date to utilize a fluence at 310-400 nm that is less than 10% of the fluence at 270-290 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Regarding claim 3, Shohei teaches a method for increasing an amount of a phenolic compound in a plant (Paragraph [0001], method of raising seedlings, can be configured to increase phenolic compound), the method comprising: 
irradiating seedlings with ultraviolet light, wherein wherein a fluence at wavelengths of 270 to 290 nm is 1500 to 50000 µmol/m2 (Paragraph [0010]; wavelength range 280-290 nm with fluence between .7-1.4 kJ/m2 [which fall within the converted claimed range of .618-22.15 kJ/m2]).
Shohei does not teach irradiating a harvested plant or part thereof and a fluence at wavelengths of 300 to 400 nm is less than 50% of that at wavelengths of 270 to 290 nm.
Wargent teaches a fluence at wavelengths of 300 to 400 nm (Paragraph [0073]; UVB radiation 280-320 nm overlaps range of 300-400 nm) is less than 50% of that at wavelengths of 270 to 290 nm (Paragraph [0073] .01-368 kJ/m2, of which .01-.7 kJ/m2 portion of the range is less than 50% of fluence at 280-290 nm taught by Shohei above).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the irradiation teachings of Shohei with the additional wavelength and fluence range taught by Wargent in order to provide additional irradiation ranges wherein each range of wavelengths provides additional growth benefits to the plants. In the case that applicant disagrees with Wargent teaching the range, it would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the wavelength range to 310-400 nm in order to best suit the needs of the plant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Karpinski teaches irradiating harvested plants (Paragraph [0001]).
It would have been an obvious to one having ordinary skill in the art at the time the invention was made as substitution of functional equivalent to substitute seedlings with harvested plants, in order to change the phenol content of the desired plant type and since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It is noted that applicant’s specification [0029] lacks any criticality for the phase of life of the plant being irradiated.
Regarding claim 8, Shohei as modified above teaches wherein the ultraviolet light is emitted from a LED (Paragraph [0010] using an LED light source).	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shohei (JP 2016007185 A) in view of Wargent (WO 2018037281 A1) and Kaprinski (US 20070151149 A1) as applied to claim 1 above, and further in view of Ohta (US 2017/0055538 A1).
Regarding claim 4, Shohei as modified above teaches wherein light at wavelengths of 270 to 290 nm is irradiated (Paragraph [0010]; wavelength range 280-290 nm).
Shohei as modified above does not teach the light being irradiated at a photon flux density of 1 to 5 µmol/m2/s.
Ohta teaches a photon flux density of 1 to 5 µmol/m2/s (Paragraph [0081]; photon flux density ranges from 0.1-10 µmol/m2/s, which covers range of 1-5) (Abstract: blue light).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the irradiation teachings of Shohei with the photon flux density taught by Ohta in order to select a range to appropriately match the plant being grown and the growth stage the plant is in. In the case that applicant disagrees with Ohta teaching the range, it would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the photon flux density range in order to best suit the needs of the plant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shohei (JP 2016007185 A) in view of Wargent (WO 2018037281 A1) and Kaprinski (US 20070151149 A1) as applied to claim 1 above, and further in view of Wilson (US 2012/0042419 A1).
Regarding claim 5, Shoehei as modified above does not teach wherein a fluence at wavelengths of 200 to 260 nm is less than 20% of that at wavelengths of 270 to 290 nm.
Wilson teaches a fluence at wavelengths of 200 to 260 nm (Claim 6: UVC wavelength range 200-280 nm within range claimed) is less than 20% of that at wavelengths of 270 to 290 nm (Paragraph [0034]-[0035], suitable ranges .025-10 kJ/m2, which .025-.28 kJ/m2 portion of the range is less than 20% of the fluence range taught by Shohei above).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the irradiation teachings of Shohei with the additional wavelength and fluence range taught by Wilson in order to provide additional irradiation ranges wherein each range of wavelengths provides additional growth benefits to the plants. In the case that applicant disagrees with Wilson teaching the range, it would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the wavelength range to 200-260 nm in order to best suit the needs of the plant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Regarding claim 6, Shoehei as modified above does not teach wherein a fluence at wavelengths of 200 nm or more and less than 270 is less than 10% of that at wavelengths of 270 to 290 nm.
Wilson teaches wherein a fluence at wavelengths of 200 nm or more and less than 270 nm (Claim 6: UVC wavelength range 200-280 nm within range claimed) is less than 10% of that at wavelengths of 270 to 290 nm (Paragraph [0034]-[0035], suitable ranges .025-10 kJ/m2, which .025-.14 kJ/m2 portion of the range is less than 10% of the fluence range taught by Shohei above).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the irradiation teachings of Shohei with the additional wavelength and fluence range taught by Wilson in order to provide additional irradiation ranges wherein each range of wavelengths provides additional growth benefits to the plants. In the case that applicant disagrees with Wilson teaching the range, it would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the wavelength range to 200-270 nm in order to best suit the needs of the plant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shohei (JP 2016007185 A) in view of Wargent (WO 2018037281 A1) provided on IDS, Kaprinski (US 20070151149 A1), Wilson (US 2012/0042419 A1), and Kaprinski (US 20070151149 A1). All citations referring to Shohei correspond to the English translation provided.
Regarding claim 21, Shohei teaches a lighting device (Paragraph [0041] lighting device 15) for use in increasing an amount of a phenolic compound in a plant (Paragraph [0001], method of raising seedlings, can be configured to increase phenolic compound), the device comprising: 
a light source (Paragraph [0041] lighting device 15) capable of emitting light in the wavelength range of 270 to 290 nm (Paragraph [0010]; wavelength range 280-290 nm with fluence between .7-1.4 kJ/m2 [which covers converted claimed range of .618-22.15 kJ/m2]); 
and a control unit to control the light source to provide a fluence at wavelengths of 270 to 290 nm of 1500 to 50000 µmol/m2 at plant level (Paragraph [0041], lighting control device 21 to control light device which produces light; Paragraph [0010], wavelength range 280-290 nm with fluence between .7-1.4 kJ/ m2 [which covers converted claimed range of .618-22.15 kJ/m2]).
Shohei does not teach irradiating a harvested plant or part thereof; wherein an amount of emission at wavelengths of 300 to 400 nm is less than 50% of that at wavelengths of 270 to 290 nm and an amount of emission at wavelengths of 200 nm or more and less than 270 nm is less than 10% of that at wavelengths of 270 to 290 nm.
Wargent teaches a fluence at wavelengths of 310 to 400 nm (Paragraph [0073]; UVB radiation 280-320 nm overlaps range of 310-400 nm) is less than 50% of that at wavelengths of 270 to 290 nm, (Paragraph [0073] .01-368 kJ/m2, of which .01-.7 kJ/m2 portion of the range is less than 50% of fluence at 280-290 nm taught by Shohei above).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the irradiation teachings of Shohei with the additional wavelength and fluence range taught by Wargent in order to provide additional irradiation ranges wherein each range of wavelengths provides additional growth benefits to the plants. In the case that applicant disagrees with Wargent teaching the range, it would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the wavelength range to 310-400 nm in order to best suit the needs of the plant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Wilson teaches a fluence at wavelengths of 200 to 270 nm (Claim 6: UVC wavelength range 200-280 nm within range claimed) is less than 10% of that at wavelengths of 270 to 290 nm (Paragraph [0034]-[0035], suitable ranges .025-10 kJ/m2, which .025-.14 kJ/m2 portion of the range is less than 10% of the fluence range taught by Shohei above).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the irradiation teachings of Shohei with the additional wavelength and fluence range taught by Wilson in order to provide additional irradiation ranges wherein each range of wavelengths provides additional growth benefits to the plants. In the case that applicant disagrees with Wilson teaching the range, it would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the wavelength range to 200-260 nm in order to best suit the needs of the plant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Karpinski teaches irradiating harvested plants (Paragraph [0001]).
It would have been an obvious to one having ordinary skill in the art before the effective filing date as substitution of functional equivalent to substitute seedlings with harvested plants, in order to change the phenol content of the desired plant type and since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It is noted that applicant’s specification [0029] lacks any criticality for the phase of life of the plant being irradiated.
Regarding claim 22, Shohei as modified above teaches wherein the lighting device is situated in a closed space for storing the harvested plant or part thereof (Paragraph [0036]; a closed type facility such as fully controlled plant factory in a cultivation room).
Regarding claim 23, Shohei as modified above teaches wherein the closed space is in a storehouse, a container, or a refrigerator (Paragraph [0036]; a closed type facility such as fully controlled plant factory in a cultivation room).
Claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shohei (JP 2016007185 A) in view of Wargent (WO 2018037281 A1) and Kaprinski (US 20070151149 A1) as applied to claim 1 above, and further in view of Folta (WO 2014085626 A1).
Regarding claim 7, Shohei as modified above teaches wherein the ultraviolet light has a wavelength spectrum with a peak wavelength at 280 +/- 5 nm (Paragraph [0060] peak at 285 nm).
Shohei teaches the ultraviolet light having a narrow half-value width (Paragraph [0027] states a "narrow half-value width" but doesn't disclose an exact value), but does not teach the half-width being of 5 to 15 nm.
Folta teaches a half-width being of 5 to 15 nm (Page 8, lines 6-7, half-width less than 50 nm even less than 10 nm).
It would have been obvious to one having ordinary skill in the art before the effective filing date to make the half-width of the ultraviotlet light being between 5 to 15 nm to best suit the needs of the plant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, Shohei as modified above does not teach wherein the ultraviolet light and then the plant is disposed in a place where the photosynthetic photon flux density is 10 µmol/m2/s or less.
Folta teaches wherein the ultraviolet light is irradiated to the plant in a place where the photosynthetic photon flux density is 10 µmol/m2/s or less (Page 6 lines 3-9; irradiating a plant for a certain duration and then placing the plant in darkness = photon flux density is less than 10 µmol/m2/s in darkness).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the irradiation teachings of Shohei with the photon flux density taught by Folta in order to select a range to appropriately match the plant being grown and the growth stage the plant is in. In the case that applicant disagrees with Folta teaching the range, it would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the photon flux density range in order to best suit the needs of the plant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Regarding claim 10, Shohei as modified above does not teach further comprising placing the plant in a place where the photosynthetic photon flux density is 10 µmol/m2/s or less for 12 hours or more after the irradiation.
Folta teaches further comprising placing the plant in a place where the photosynthetic photon flux density is 10 µmol/m2/s or less (Page 9 lines 25-27; placing a whole plant in darkness = photon flux density is less than 10 µmol/m2/s in darkness) for 12 hours or more after the irradiation (Page 5 line 32 - Page 6 line 9; 1 day - 3 days of darkness alternating with periods of light).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the irradiation teachings of Shohei with the photon flux density taught by Folta in order to select a range to appropriately match the plant being grown and the growth stage the plant is in. In the case that applicant disagrees with Folta teaching the range, it would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the photon flux density range in order to best suit the needs of the plant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
If applicant disagrees that Fotla teaches the claimed time frame range, it would have been obvious to one having ordinary skill in the art at the time the invention was made to irradiate the plants for greater than 12 hours, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Regarding claim 11, the modified reference teaches the limitations of claim 10 and further Folta teaches wherein the plant is placed in a place where the photosynthetic photon flux density is 10 µmol/m2/s or less (Page 9 lines 25-27; placing a whole plant in darkness = photon flux density is less than 10 µmol/m2/s in darkness) for 48 hours or more and less than 288 hours (Page 5 line 32 - Page 6 line 9; 2 days of darkness, 2 days of light or 3 days of darkness, 1 day of light growing pattern).
If applicant disagrees that Folta teaches the claimed time frame range, it would have been obvious to one having ordinary skill in the art at the time the invention was made to irradiate the plants for greater than 12 hours, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 12, Shohei as modified above does not teach wherein the plant belongs to the family Brassicaceae, Berberidaceae, Theaceae, Fabaceae, Rutaceae, or Vitaceae.
Folta teaches wherein the plant belongs to the family Brassicaceae, Berberidaceae, Theaceae, Fabaceae, Rutaceae, or Vitaceae (Page 13, lines 28-32; rutaceae or vitaceae).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to modified taken the irradiation teachings of Shohei with the rutaceae or vitaceae plant taught by Folta as to make a simple substitution of plants in order to choose the type of plant that best matches what is desired for cultivation.
Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Shohei, Wargent, and Wilson teach the irradiation of seeds or seedlings and not the irradiation of “harvested crop or part thereof” as claimed in claim 1, and therefore would not be obvious to use the lighting levels of seeds taught by these references to a harvested crop is not found persuasive. Examiner has adjusted the rejection to address this newly added limitation, relying on Karpinski to teach the limitation of irradiating specifically harvested plants or part thereof. Paragraph [0029] of the Specification recites “The plant to be irradiated with ultraviolet light according to the invention may be at any growth stage….the plant to be irradiated is in the vegetative growth stage and in another embodiment, the plant to be irradiated is not being cultivated or after harvest…The plant may be a seedling plant or an adult plant.” Therefore, there is no criticality for the lighting method as claimed to be used only on harvested crops as the specification itself says this lighting method can be used on a plant at any growth stage. Since there is no criticality for the limitation of the plant being a harvested crop only, it would have been obvious for one having ordinary skill in the art to reasonably modify the references Shohei, Wargent, and Wilson with the teaching of irradiating harvested plants as taught by Karpinski and would be appropriate to read on the claim limitations as applied in the rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Topps (US 20180255709 A1), Grajcar (US 20160014974 A1), and Yamada (US 20110016785 A1). The references listed relate to lighting formulas to enhance plant growth which I directly related to the claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        /MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619